SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Abreu e Lima Refinery initiates Atmospheric Distillation Unit start-up procedure Rio de Janeiro, November 21, 2014 – Petróleo Brasileiro S.A. - Petrobras began on Wednesday (11/19) the first step to start-up the Abreu e Lima Refinery (Rnest), a company project located in Ipojuca, Pernambuco, by injecting natural gas into the Atmospheric Distillation Unit (UDA). The UDA gas intake, monitored by the refinery’s Integrated Control Center, aims to prepare the unit for oil intake and circulation, which is to take place in the coming days. Following this stage, the company will proceed with the firing of the furnace to begin the distillation (separation) process of the liquefied petroleum gas (LPG), naphtha, diesel and atmospheric residue (RAT) flows. Petrobras has been coordinating UDA pre-operation since September 22. During this period, the unit’s operational systems were tested using safe fluids (water, compressed air, nitrogen, vapor and others) to ensure system integrity before introducing hydrocarbons. The start-up procedure will be followed by the start-up of other units that comprise the first Rnest train: Hydrogen Generation Unit, Naphtha Hydrotreatment Unit, Diesel Hydrotreatment Unit, Delayed Coking Unit and two Treatment Units. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 21, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
